Exhibit 10.1

BLACK STONE MINERALS, L.P.

LONG-TERM INCENTIVE PLAN

STI AWARD GRANT NOTICE

Pursuant to the terms and conditions of the Black Stone Minerals, L.P. Long-Term
Incentive Plan, as amended from time to time (the “Plan”), Black Stone Minerals
GP, L.L.C., a Delaware limited liability company (the “General Partner”), hereby
grants to the individual listed below (“you” or “Employee”) a short-term
incentive award (the “STI Award”) on the terms and conditions set forth herein
as well as the terms and conditions set forth in the STI Award Agreement
attached hereto as Exhibit A (the “Agreement”) and in the Plan, each of which is
incorporated herein by reference.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

Employee:

[●]

Date of Grant:

[●]

Employer:

Black Stone Natural Resources Management Company or any other entity that may
employ Employee after the Date of Grant and which entity is the General Partner,
Black Stone Minerals, L.P., a Delaware limited partnership (the “Partnership”),
or any of their respective Affiliates.

Target STI Award:

$[●] (the “Target Amount”)

Performance Period:

January 1, 2016 through December 31, 2016

Earning of STI Award:

Subject to the terms and conditions set forth herein, in the Agreement and in
the Plan, the STI Award shall become earned in the manner set forth below so
long as you remain continuously employed by the Employer from the Date of Grant
through the end of the Performance Period.  The extent to which the STI Award
becomes earned will be determined based on the Partnership’s EBITDAX (as defined
below) for the Performance Period determined in accordance with the following
table (the “Performance Goals”); provided, however, that notwithstanding any
provision of this Agreement, the Committee may, in its sole discretion, reduce
or increase the amount of the STI Award that actually becomes earned and payable
based on individual or team performance during the Performance Period:

 

 



 

 

--------------------------------------------------------------------------------

 

 

Below Threshold

 

Threshold

 

Target

 

Maximum

Partnership’s EBITDAX for the Performance Period

˂ $[●]

$[●]

$[●]

≥$[●]

Percentage of Target Amount that is Earned*

0%

50%

100%

200%

 

 

 

*If the Partnership’s EBITDAX for the Performance Period is between the
Threshold amount and the Target amount set forth in the first row of the table
above, then the percentage of the Target Amount that is earned shall be
determined by linear interpolation between Threshold (50%) and Target (100%)
based on the Partnership’s EBITDAX for the Performance Period.  If the
Partnership’s EBITDAX for the Performance Period is between the Target amount
and the Maximum amount set forth in the first row of the table above, then the
percentage of the Target Amount that is earned shall be determined by linear
interpolation between Target (100%) and Maximum (200%) based on the
Partnership’s EBITDAX for the Performance Period.  Each percentage of the Target
Amount that is earned as determined by linear interpolation shall be rounded to
four decimal places.

As used herein, the term “EBITDAX” means net income or net loss for the
Performance Period, determined in accordance with generally accepted accounting
principles in the United States, plus the following expenses or charges to the
extent deducted therefrom: interest, taxes, depreciation, depletion,
amortization, impairments and other noncash charges, exploration expenses, delay
rental expenses, dry hole expenses, gains/losses on sales of assets, and certain
adjustments as determined by the Committee.

By clicking to accept, you agree to be bound by the terms and conditions of the
Plan, the Agreement and this STI Award Grant Notice (this “Grant Notice”).  You
acknowledge that you have reviewed the Agreement, the Plan and this Grant Notice
in their entirety and fully understand all provisions of the Agreement, the Plan
and this Grant Notice.  You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee regarding any questions
or determinations arising under the Agreement, the Plan or this Grant Notice.

In lieu of receiving documents in paper format, you agree, to the fullest extent
permitted by applicable law, to accept electronic delivery of any documents that
the General Partner or any Affiliate may be required to deliver (including
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by

2

--------------------------------------------------------------------------------

 

the General Partner.  Electronic delivery may be made via the electronic mail
system of the General Partner or one of its Affiliates or by reference to a
location on an intranet site to which you have access.  You hereby consent to
any and all procedures the General Partner has established or may establish for
an electronic signature system for delivery and acceptance of any such
documents.

You acknowledge and agree that clicking to accept the STI Award constitutes your
electronic signature and is intended to have the same force and effect as your
manual signature.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the General Partner has caused this Grant Notice to be
executed by an officer thereunto duly authorized effective for all purposes as
provided above.

 

 

 

BLACK STONE MINERALS GP, L.L.C.

 

 

By:

Steve Putman

Senior Vice President, General Counsel, and Secretary

 

 

 

 

 

 

 

 

Signature Page to

STI Award Grant Notice

--------------------------------------------------------------------------------



EXHIBIT A

STI AWARD AGREEMENT

This STI Award Agreement (this “Agreement”) is made as of the Date of Grant set
forth in the Grant Notice to which this Agreement is attached (the “Date of
Grant”) by and between Black Stone Minerals GP, L.L.C., a Delaware limited
liability company (the “General Partner”), and [●] (“Employee”).  Capitalized
terms used but not specifically defined herein shall have the meanings specified
in the Plan or the Grant Notice.

1.Award.  Effective as of the Date of Grant, the General Partner hereby grants
to Employee a short-term incentive award (the “STI Award”) on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement.  In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. Unless and until the STI Award has become earned in the manner
set forth in the Grant Notice and this Agreement, Employee will have no right to
receive any Common Units or other payments in respect of the STI Award.  Prior
to settlement of this STI Award, the STI Award represents an unsecured
obligation of Black Stone Minerals, L.P., a Delaware limited partnership (the
“Partnership”), payable only from the general assets of the Partnership.

2.Earning of STI Award. 

(a)Following the end of the Performance Period, the Committee will determine the
level of achievement of the Performance Goals for the Performance Period.  The
amount of the STI Award, if any, that actually becomes earned for the
Performance Period will be determined by the Committee in accordance with the
Grant Notice (and any portion of the STI Award that does not become so earned
shall be automatically forfeited).  Unless and until the STI Award has become
earned and settled in accordance with Section 3, Employee will have no right to
receive any distributions with respect to Common Units that may ultimately be
issued in settlement of the STI Award.  In the event of the termination of
Employee’s employment prior to the last day of the Performance Period, except as
otherwise provided in Section 2(b) below, the STI Award will terminate
automatically without any further action by the General Partner or the
Partnership and will be automatically forfeited without further notice.

(b)In the event of a Qualifying Termination (as defined in Section 2(d)) prior
to the end of the Performance Period, then a portion of the unearned STI Award
equal to the Target Amount multiplied by a fraction, the numerator of which is
the number of days Employee was employed by the Employer during the Performance
Period and the denominator of which is the number of days in the Performance
Period shall become earned as of the date on which the Committee makes the
determination described in Section 2(a) for such Performance Period.

(c)As a condition to the application of the provisions of Section 2(b) (other
than in the event of a Qualifying Termination resulting from Employee's death),
Employee must first execute within the time provided to do so (and not revoke in
any time provided to do so), a release, in a form acceptable to the General
Partner, releasing the Committee, the Employer, the

 

Exhibit A-1

--------------------------------------------------------------------------------

Partnership, the General Partner, their respective Affiliates, and each of the
foregoing entities’ respective shareholders, members, partners, officers,
managers, directors, fiduciaries, employees, representatives, agents and benefit
plans (and fiduciaries of such plans) from any and all claims, including any and
all causes of action arising out of Employee’s employment with the Employer and
any of its Affiliates or the termination of such employment, but excluding all
claims to payments under the Plan and this Agreement.

(d)As used herein, the following terms have the meanings set forth below:

(i)“Cause” has the meaning assigned to such term in Employee’s severance
agreement with the General Partner or one of its Affiliates; provided, however,
that if Employee does not have a severance agreement with the General Partner or
one of its Affiliates or if such agreement does not define the term “Cause,”
then “Cause” means a determination by two-thirds of the Board that Employee:

(1)willfully and continually failed to substantially perform Employee’s duties
to the Partnership and its Affiliates (other than a failure resulting from
Employee’s Disability);

(2)willfully engaged in conduct that is demonstrably and materially injurious to
the Partnership, the General Partner or any of their respective Affiliates,
monetarily or otherwise;

(3)has been convicted of, or has plead guilty or nolo contendere to, a
misdemeanor involving moral turpitude or a felony;

(4)has committed an act of fraud, or material embezzlement or material theft, in
each case, in the course of Employee’s employment relationship with the Employer
or one of its Affiliates, or  

(5)has materially breached any obligations of Employee under any written
agreement (including any non-compete, non-solicitation or confidentiality
covenants) entered into between Employee and the Partnership, the General
Partner or any of their respective Affiliates.

Notwithstanding the foregoing, except for a failure, breach or refusal that, by
its nature, cannot reasonably be expected to be cured, Employee shall have 30
days following the delivery of written notice by the Employer or one of its
Affiliates within which to cure any actions or omissions described in clauses
(1), (2), (4) or (5) constituting Cause; provided however, that, if the Employer
reasonably expects irreparable injury from a delay of 30 days, the Employer or
one of its Affiliates may give Employee notice of such shorter period within
which to cure as is reasonable under the circumstances, which may include the
termination of Employee’s employment without notice and with immediate effect.

(ii)“Disability” means Employee’s incapacity, due to accident, sickness or
another circumstance that renders Employee unable to perform the essential
functions of Employee’s job function, with reasonable accommodation, for a
period of at least 90 consecutive days or 120 days in any 12-month period.

Exhibit A-2

--------------------------------------------------------------------------------

(iii)“Good Reason” has the meaning assigned to such term in Employee’s severance
agreement with the General Partner or one of its Affiliates; provided, however,
that if Employee does not have a severance agreement with the General Partner or
one of its Affiliates or if such agreement does not define the term “Good
Reason,” then “Good Reason” means the occurrence of any of the following events
without Employee’s written consent:

(1)a reduction in Employee’s total compensation other than a general reduction
in compensation that affects all similarly situated employees in substantially
the same proportions;

(2)a relocation of Employee’s principal place of employment by more than 50
miles from the location of Employee’s principal place of employment as of the
Date of Grant;

(3)any material breach by the Partnership or the General Partner of any material
provision of this Agreement;

(4)a material, adverse change in Employee’s title, authority, duties or
responsibilities (other than while Employee has a Disability);

(5)a material adverse change in the reporting structure applicable to Employee;
or

(6)following a Change of Control, either (x) a failure of the General Partner or
one of its Affiliates to continue in effect any benefit plan or compensation
arrangement in which Employee was participating immediately prior to such Change
of Control or (y) the taking of any action by the General Partner or one of its
Affiliates that adversely affects Employee’s participation in, or materially
reduces Employee’s benefits or compensation under, any such benefit plan or
compensation arrangement, unless, in the case of either clause (x) or (y), there
is substituted a comparable benefit plan or compensation arrangement that is at
least economically equivalent to the benefit plan or compensation arrangement
being terminated or in which Employee’s participation is being adversely
affected or Employee’s benefits or compensation are being materially reduced.

Notwithstanding the foregoing provisions of this definition or any other
provision of the Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) Employee must provide written notice to the
General Partner of the existence of the condition(s) providing grounds for
termination for Good Reason within 30 days of the initial existence of such
grounds; (B) the condition(s) specified in such notice must remain uncorrected
for 30 days following the General Partner’s receipt of such written notice; and
(C) the date of Employee’s termination of employment must occur within 60 days
after the initial existence of the condition(s) specified in such notice.

Exhibit A-3

--------------------------------------------------------------------------------

(iv)“Qualifying Termination” means a termination of Employee’s employment (1) by
the Employer without Cause, (2) as a result of Employee’s resignation for Good
Reason or (3) as a result of Employee’s death or Disability.

3.Settlement of STI Award.  As soon as administratively practicable following
the Committee’s determination of the level of achievement of the Performance
Goals for the Performance Period, but in no event later than March 15 following
the end of the Performance Period, Employee (or Employee’s permitted transferee,
if applicable) shall be issued a number of Bonus Units under the Plan in the
form of Common Units, rounded to the nearest whole number of Common Units, with
a Fair Market Value equal to the portion of the STI Award that becomes earned
based on the level of achievement of the Performance Goals as determined by the
Committee in accordance with Section 2.  No fractional Common Units, nor the
cash value of any fractional Common Units, will be issuable or payable to
Employee pursuant to this Agreement.  All Common Units issued hereunder shall be
delivered either by delivering one or more certificates for such Common Units to
Employee or by entering such Common Units in book-entry form, as determined by
the Committee in its sole discretion.  The value of Common Units shall not bear
any interest owing to the passage of time.  Neither this Section 3 nor any
action taken pursuant to or in accordance with this Agreement shall be construed
to create a trust or a funded or secured obligation of any kind.

4.Rights as Unitholder.  Neither Employee nor any person claiming under or
through Employee shall have any of the rights or privileges of a holder of
Common Units in respect of any Common Units that may become deliverable
hereunder unless and until certificates representing such Common Units have been
issued or recorded in book entry form on the records of the Partnership or its
transfer agents or registrars, and delivered in certificate or book entry form
to Employee or any person claiming under or through Employee.

5.Tax Withholding.  Upon any taxable event arising in connection with the STI
Award, the General Partner shall have the authority and the right to deduct or
withhold (or cause the Employer or one of its Affiliates to deduct or withhold),
or to require Employee to remit to the General Partner (or the Employer or one
of its Affiliates), an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to such
event.  In satisfaction of the foregoing requirement, unless otherwise
determined by the Committee, the General Partner or the Employer or one of its
Affiliates shall withhold from any cash or equity remuneration (including, if
applicable, any of the Common Units otherwise deliverable under this Agreement)
then or thereafter payable to Employee an amount equal to the aggregate amount
of taxes required to be withheld with respect to such event.  The amount of such
withholding shall be limited to the aggregate amount of taxes required to be
withheld based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income; provided, however, that such withholding may be based on
rates in excess of the minimum statutory withholding rates if (x) the Committee
(i) determines that such withholding would not result in adverse accounting, tax
or other consequences to the General Partner or any of its Affiliates (other
than immaterial administrative, reporting or similar consequences) and (ii)
authorizes such withholding at such greater rates and (y) Employee consents to
such withholding at such greater rates.  Employee acknowledges and agrees that
none of the Board, the Committee, the General Partner, the Partnership, the
Employer or any of their respective Affiliates have made any representation or

Exhibit A-4

--------------------------------------------------------------------------------

warranty as to the tax consequences to Employee as a result of the receipt,
earning or forfeiture of any portion of the STI Award.  Employee represents that
he is in no manner relying on the Board, the Committee, the General Partner, the
Partnership, the Employer or any of their respective Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
Employee represents that he has consulted with any tax consultants that Employee
deems advisable in connection with the STI Award.  

6.Refusal to Transfer; Stop-Transfer Notices.  The Partnership shall not be
required (a) to transfer on its books any Common Units that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Common Units or to accord the right to vote or pay
distributions to any purchaser or other transferee to whom such Common Units
shall have been so transferred.  Employee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Partnership or the
General Partner may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Partnership transfers its own
securities, it may make appropriate notations to the same effect in its own
records.

7.Non-Transferability.  No portion of the STI Award or any interest or right
therein shall be (a) sold, pledged, assigned or transferred in any manner during
the lifetime of Employee other than by will or the laws of descent and
distribution or (b) liable for the debts, contracts or engagements of Employee
or his or her successors in interest.  Except to the extent expressly permitted
by the preceding sentence, any purported sale, pledge, assignment, transfer,
attachment or encumbrance of the STI Award or any interest or right therein
shall be null, void and unenforceable against the Partnership, the General
Partner, the Employer and their respective Affiliates.  

8. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Common Units hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any securities exchange
or market system upon which the Common Units may then be listed.  No Common
Units will be issued hereunder if such issuance would constitute a violation of
any applicable law or regulation or the requirements of any securities exchange
or market system upon which the Common Units may then be listed.  In addition,
Common Units will not be issued hereunder unless (a) a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) is in effect
at the time of such issuance with respect to the Common Units to be issued or
(b) in the opinion of legal counsel to the Partnership, the Common Units to be
issued are permitted to be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act.  The
inability of the Partnership to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Partnership’s legal counsel to
be necessary for the lawful issuance and sale of any Common Units hereunder will
relieve the Partnership of any liability in respect of the failure to issue such
Common Units as to which such requisite authority has not been obtained.  As a
condition to any issuance of Common Units hereunder, the General Partner or the
Partnership may require Employee to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any

Exhibit A-5

--------------------------------------------------------------------------------

representation or warranty with respect to such compliance as may be requested
by the General Partner or the Partnership.

9.No Right to Continued Employment or Awards.

(a)For purposes of this Agreement, Employee shall be considered to be employed
by the Employer as long as Employee remains an “Employee” (as such term is
defined in the Plan), or an employee of a corporation or other entity (or a
parent or subsidiary of such corporation or other entity) assuming or
substituting a new award for this STI Award.  Without limiting the scope of the
preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment at the time of the termination of the
status of the entity or other organization that employs Employee as an
“Affiliate” of the General Partner.  Nothing in the adoption of the Plan, nor
the award of the STI Award thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Employee the right to continued employment by, or a
continued service relationship with, the Employer or any of its Affiliates, or
any other entity, or affect in any way the right of the Employer or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Employer, or any such Affiliate, or any other
entity shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Employee or the Employer, or any such
Affiliate, or other entity for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and such determination shall be final, conclusive and
binding for all purposes.

(b)The grant of the STI Award is a one-time award and does not create any
contractual or other right to receive a grant of awards or benefits in lieu of
awards in the future. Future awards will be at the sole discretion of the
Committee.

10.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with the Employer.  In
the case of the Partnership or General Partner, such notices or communications
shall be effectively delivered if sent by registered or certified mail to the
General Partner at its principal executive offices.

11.Agreement to Furnish Information.  Employee agrees to furnish to the General
Partner all information requested by the General Partner to enable the General
Partner or any of its Affiliates to comply with any reporting or other
requirement imposed upon the General Partner or any of its Affiliates by or
under any applicable statute or regulation.

12.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the STI Award granted hereunder; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment and/or severance agreement

Exhibit A-6

--------------------------------------------------------------------------------

between the Partnership, the General Partner, the Employer or any of their
respective Affiliates and Employee in effect as of the date a determination is
to be made under this Agreement.  Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect.  The Committee may, in
its sole discretion, amend this Agreement from time to time in any manner that
is not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that materially
reduces the rights of Employee shall be effective only if it is in writing and
signed by both Employee and an authorized officer of the General Partner.

13.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

14.Successors and Assigns.  The General Partner may assign any of its rights
under this Agreement without Employee’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the General
Partner. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the STI Award may be
transferred by will or the laws of descent or distribution.

15.Clawback.  Notwithstanding any provision in this Agreement or the Grant
Notice to the contrary, to the extent required by (a) applicable law, including,
without limitation, the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, any Securities and Exchange Commission rule or
any applicable securities exchange listing standards and/or (b) any policy that
may be adopted or amended by the Board from time to time, all Common Units
issued hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.

16.Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

17.Code Section 409A. No amounts payable pursuant to this Agreement are intended
to constitute or provide for a deferral of compensation that is subject to
Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”). Nevertheless, to the
extent that the Committee determines that the STI Award may not be exempt from
Section 409A, then, if Employee is deemed to be a “specified employee” within
the meaning of Section 409A, as determined by the Committee, at a time when
Employee becomes eligible for settlement of the STI Award upon his “separation
from service” within the meaning of Section 409A, then to the extent necessary
to prevent any accelerated or additional tax under Section 409A, such settlement
will be delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) Employee’s death.  Notwithstanding
the foregoing, none of the Partnership, the General Partner, the Employer or any
of their respective Affiliates makes any representations that the payments

Exhibit A-7

--------------------------------------------------------------------------------

provided under this Agreement are exempt from or compliant with Section 409A and
in no event shall the Partnership, the General Partner, the Employer or any of
their respective Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.

[Remainder of Page Intentionally Blank]

 

Exhibit A-8